DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  The certified copy of Japanese Application No. 2020-012250 was received on 15 February 2021 as required by 37 CFR 1.55.

Information Disclosure Statement
The references cited in the information disclosure statement (IDS) submitted on 26 January 2021 and 04 June 2021 have been considered by the examiner.

Drawings
The drawings filed on 26 January 2021 are accepted.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 4, and 5-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kikuchi et al. (US PGPub 2018/0259887 A1), hereinafter Kikuchi.
With regard to Claim 1, Kikuchi discloses a recording device (¶0018; Fig. 1), comprising: 
a recording unit configured to perform recording on a medium (¶0018); 
a transporting belt having a support face configured to support the medium (¶0025; Figs. 1-2; belt 34; medium 105; ¶0026), and 
configured to transport the medium (¶0025; Fig. 1); 
a heating unit configured to heat the support face (¶0025-0026; Fig. 2; heating member 32; ¶0022, heat all the way through the belt to melt toner image); and 
(Abstract; ¶0027-0028; Fig. 2), wherein the adjustment mechanism moves the heating unit away from the support face such that the distance is changed from the first distance to the second distance (Abstract; ¶0027-0028; Fig. 2).

With regard to Claim 4, Kikuchi further discloses a control unit configured to control the adjustment mechanism (Fig. 5; ¶0036-0038), wherein the control unit (801), when a condition is met (¶0040, based on temperature), controls the adjustment mechanism (¶0037), to move the heating unit away from the support face such that the distance is changed from the first distance to the second distance (¶0040; 0037; ¶0025-0026; Figs. 2, 5; ¶0048, spaced-apart location when no job being executed).

With regard to Claim 5, Kikuchi further discloses wherein the condition includes ending of recording processing by the recording unit (¶0048, no job being executed; 0057).

With regard to Claim 6, Kikuchi further discloses wherein when the recording processing by the recording unit is started, the control unit moves the heating unit toward the support face such that the distance is changed from the second distance to the first distance (¶0040; Fig. 6).

With regard to Claim 7, Kikuchi further discloses wherein when the recording processing is started, the control unit drives the heating unit and, after the heating unit reaches a predetermined temperature, moves the heating unit such that the second distance is changed (¶0038-0040; Fig 6A during fixing operation; Fig. 6B during temperature raising operation).

With regard to Claim 8, Kikuchi further discloses wherein the heating unit includes a radiation plate (Fig. 6; radiation plate 32, heating unit 60), and the radiation plate is disposed facing the support face (Fig. 6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi, in view of Kaneko et al. (CN112644173 A, using machine translation), hereinafter Kaneko.
Kikuchi does not explicitly disclose wherein the transporting belt is a glue belt having an adhesive applied to the support face, and the heating unit faces the support face and heats the support face in a non-contact manner.
The secondary reference of Kaneko discloses wherein the transporting belt is a glue belt having an adhesive applied to the support face (Fig. 5; pg. 4, ¶5, adhesive coated on supporting surface 5a), and the heating unit faces the support face and heats the support face in a non-contact manner (Fig. 5; pg. 5, ¶6, heater 13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the adhesive of Kaneko, with the recording device of Kikuchi, in order to adhere the medium to the surface of the belt, as taught by Kikuchi (Fig. 5; pg. 4, ¶5).

With regard to Claim 3, Kikuchi further discloses a cleaning unit configured to clean the support face with a cleaning liquid (Fig. 1; pg. 5, ¶6, cleaning part 10 with cleaning liquid), wherein the heating unit heats, at the first distance, the support face cleaned by the cleaning unit, before the medium is supported (Fig. 1; pg. 5, ¶6, heating part 13 before medium supported as shown).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the cleaning of Kaneko, with the recording device of Kikuchi, in order to remove or dry adherents on the belt, as taught by Kaneko (pg. 5, ¶6).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi, in view of Ito (CN111216460 A, using machine translation).
Kikuchi does not explicitly disclose wherein the radiation plate includes a plate member of aluminum.
The secondary reference of Ito discloses wherein the radiation plate includes a plate member of aluminum (Fig. 5; pg. 10, ¶2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the aluminum plate of Ito, with the plate of Kikuchi, in order to aid in heat conduction, as taught by Ito (Fig. 5; pg. 10, ¶2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A. RICHMOND whose telephone number is (313)446-6547.  The examiner can normally be reached on M-F 9-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/SCOTT A RICHMOND/Primary Examiner, Art Unit 2853